DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially avoided” in claim 1 is a relative term which renders the claim indefinite. The term “a depth at which a shearing action on the melt flowing through the inlet channel is substantially avoided” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide a scale or degree for ascertaining which depths would include a depth at which a melt substantially avoids a shearing action.  The melt present between the barrel wall and a screw of an extruder is subject to shear by the rotation of the screw.  The shear rate is dependent largely upon the viscosity of the melt and the rate at which the screw is rotated, both of which are directed towards the manner in which the apparatus is used rather than a definite structural detail of the screw.  It is unclear what channel depths are within the scope of the claim term as the claim is directed towards a portion of a screw, and not a method of extrusion in which material and processing conditions are defined.
Claims 2-11 depend upon claim 1 and are therefore also rejected.
With regards to claim 6, the claim refers to “the cross-section of the inlet channel” without proper antecedent basis.  For the purposes of examination the claim will be interpreted as “a cross-section”.
With regards to claim 7, the claim refers to “the inlet channel start” without proper antecedent basis.
With regards to claim 8, the claim refers to “the barrier web(s)” without proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Katsaros (PN 5114658).
With regards to claim 1, Katsaros teaches a shearing part (70) for a plasticizing screw (72) with at least one inlet channel (80) which has an open inlet channel start situated at the upstream end of the shearing part and a closed inlet channel end at the downstream end of the shearing part (Fig. 7).  As seen in Figure 7 the inlet channels (80) are open at the upstream end and closed by barriers (84) at the downstream end.  Katsaros teaches an outlet channel (78 and 82) fluidically connected to the inlet channels which are closed at the upstream end by barriers (84) and are open at the downstream end as seen in Figure 7.  With regards to the limitation that the inlet and outlet channel run “helically” around the longitudinal axis of the shearing part, as seen in Figure 4 the channels may have a helix angle other than 90; however, the arrangement in Figure 7 has the channels run around the longitudinal axis and the flow of material exits at a portion about the axis different from the entrance and is also interpreted as running helically around the longitudinal axis of the shearing part.  The arrangement in Figure 7 is also interpreted as being parallel to the longitudinal axis.  As seen in Figure 4, 7 the inlet and outlet channels are adjacent to and contiguous with one another such that melt entering the inlet channel will flow directly to the outlet channel with a flow direction substantially transverse to the longitudinal axis of the shearing part.  With regards to the limitation that the inlet channel has a depth at which a shearing action on the melt flowing though the inlet channel is substantially avoided while the outlet is configured to provide for a shearing action, this limitation is indefinite as discussed in the rejection under 112 above; however, as seen in the Figures the outlet channel is provided with a portion having a shallower depth (78) than the inlet channel (80) for the purposes of providing shear (Abstract, col 12 ln 12-col 13 ln 24) and is therefore interpreted to read upon the limitation.
With regards to claim 2, Katsaros teaches that the shearing surface (44/78) viewed in the axial direction has a constant height (Fig. 4-8).
With regards to claim 3, Katsaros teaches that the outlet channel has a changing height in the radial direction moving from the height of portion 78 to portion 82 of the outlet passage.
With regards to claim 4, Katsaros teaches that the channel boundary between the inlet and the outlet rounds from the parallel towards the centerline of the inlet channel to form the oval or semi-circular downstream end of the channel.
With regards to claim 5, Katsaros teaches two inlets and two outlets each forming half the shearing part and separated by a barrier web (Fig. 8).
With regards to claim 6, Katsaros teaches that a cross-section of the inlet channel is semi-circular or semi-oval (Fig. 8).
With regards to claim 7, Katsaros teaches that the inlet channel comprises an ingress that starts at a central point and expands at least partially conically as seen in Figure 7 and 8 which is interpreted to read upon “funnel-shaped manner”.
With regards to claim 8, Katsaros teaches that the barrier webs comprise a portion parallel to the inlet channel (76) and comprise portions upstream and downstream running in a circumferential direction (84) and orthogonal to the screw axis (Fig. 7).
With regards to claims 9-11, Katsaros teaches a single-screw extruder in which the shearing part is both at the terminal conical end of the screw and present prior to the end of the screw through duplication of the shearing part (Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742